
Sir, it is  indeed a great pleasure for me, on behalf of the delegation of Thailand, to extend  to Ambassador Choudhury our warmest congratulations, on his unanimous election to the presidency of the forty-first session of the United Nations General Assembly. We are highly gratified at the honor bestowed on one of Asia's most distinguished sons from Bangladesh, a third world Member and a friendly country with which Thailand enjoys cordial relations and close co-operation. We are confident that, with his political wisdom, proven diplomatic skills and vast experience, the Assembly's deliberations will be constructive, and lead to a fruitful conclusion.
I should also like to pay a tribute to Mr. Jaime de Pinies, President of the fortieth session of the General Assembly, for the exemplary manner in which he presided over that historic and eventful session. His qualities of leadership, dedication, and wisdom have thus earned our respect, admiration and gratitude.

Hy delegation would also like to extend our warm felicitations to all the Vice-Presidents, who represent the different regions of the world, reflecting thereby the universality of our Organization.
The delegation of Thailand pledges its full co-operation with the President and all the Vice-Presidents who are entrusted with the responsibility of guiding the deliberations of the General Assembly.
During the past 12 months there have been extraordinary events which have given rise to concern and hope. In the course of history, sane years bear the stamp of certain dominating events or series of events for which they remain memorable. I fear that the past year may be remembered as an unfortunate year for the number of large-scale disasters, both natural and man-made, which have struck different places in different forms. We recall the sadness brought on by drought, famine and locusts in Africa, the Chernobyl incident, the Challenger accident, terrorist attacks against civilian targets, and the tragic calamity in Cameroon, all of which meant suffering, death and devastation. These catastrophes demonstrate how fragile the human condition is and the extent to which we are all susceptible to shattering blows by natural calamities or malfunctioning technology. However, it is adversity of this kind which often emphasizes the common bond of humanity that unites us and places in true perspective the barriers dividing us. We have seen this reflected in the generous outpouring of sympathy, solidarity and support from the world at large to the peoples of the afflicted nations. Thailand wishes to express once again its sympathy to the Governments and peoples affected.
Apart from these disasters, the international situation remains charged with tensions and uncertainties. Although some developments, during the past year, have generated optimism, it cannot be said that the past year has witnessed any significant resolution of problems or issues confronting mankind Indeed, the lack of major progress is distinctly disappointing and in direct contrast to the obvious urgent need for solutions. Among the central issues confronting the international community today are the nuclear threat and the plight of the Namibian, the Palestinian, the Afghan, and, in my own region, the Kampuchean peoples.
In looking at our world today, it is hard to remain an optimist. Many problems confronting us appear to be insurmountable. There is a great temptation for us to let go and rely exclusively on fate.
My Government has done its best to resist such temptations. We are determined not to be passive. We feel that the lack of international justice is a major contribution to international conflict. There can be no lasting peace without justice.
We do not have much time. As the world population grows, the fight for limited resources will intensify. With advanced weapons technology, it is now possible for mankind to destroy itself and all future generations in an instant. We urgently need an equitable system to redistribute the world's limited resources. We urgently need to lead mankind away from total destruction.
We need a new world order of peace and justice under which all nations can co-operate with one another and live in harmony. Our world is at present a divided one. Members of the developed North perceive that their interests are threatened by members of the developing South, and vice versa. The same applies to the East and the West. We do not have much time left. If we do not stop fighting and join our hands together now, we may not live to see another opportunity.
International co-operation was once desirable; it is now vital for our survival. In our interdependent world, inter-State relations are no longer zero-sum. One country's gain is no longer another country's loss. When the international community gains, each member will gain.
My delegation feels that justice is a prerequisite for peace. We must work together to promote international justice. As a developing country and a steadfast member of the Group of 77, we share the common concerns of all other developing countries. We feel that there is a lack of justice in the relationship between the North and the South. We must put an end to this. Most importantly, we must tackle our problems through mutual understanding. We must give and take. A new world order of peace and justice can come about only through understanding and a willingness to compromise. We do not want to destroy the existing international order. We want to improve it. We want to work from within to render the international order more just and therefore more peaceful.
In our interdependent world, the North cannot live without the South; the South cannot live without the North. We are all in the same boat. We must work together or sink together.
A new world order of peace and justice requires all States to observe strictly the principles and purposes of the Charter of the United Nations and the rules of international law. My delegation is deeply concerned about the growing gap between what States say and what States actually do. All States have proclaimed their acceptance of the principle of non-intervention. All States have proclaimed their support for the principle of non-use of force in international relations. All States have proclaimed their respect for the sovereignty and territorial integrity of other States. However, the actual behavior of some States has proved otherwise. We must bridge this gap. We must make certain that our deeds complement our words. We must make certain that our deeds will reinforce our stated desire to see peace and justice.
Keeping in mind the urgent need for understanding and compromise, my Government has pursued the firm policy of promoting objectivity and moderation in international relations. Let us look, for example, at our activities in the Security Council. The end of this year will see the end of our first two-year term as a non-permanent member of the Security Council. As a member of the Council, we have had to make many difficult decisions. Each decision has been guided by our firm adherence to the principles and purposes oS the United Nations Charter and the rules of international law. Furthermore, our activities have been guided by our desire to promote objectivity and moderation in the Council's decisions.
We are in a unique position. We enjoy excellent relations with developed countries although we are a member of the third world. We are not part of the West nor of the Socialist bloc. We are not a member of the Movement of Non-Aligned Countries although we do share its basic values and principles. In this unique position, we have served the third world and the international community in a positive way by helping to bridge the gap among conflicting groups of countries.
During our term on the Security Council, we have offered several suggestions aimed at improving the Council's ability to maintain international peace and security. Today, we should like to offer another suggestion. Keeping in mind the unavoidable linkage between regional and global peace and security, my delegation would like to see the United Nations establish and maintain regional mechanisms to serve as an early warning system for the Security Council. My delegation feels that an early warning system of that nature would improve the Council's ability to play an early role as a problem develops affecting the regional peace and security. With such a mechanism in the various parts of the world, the Security Council's role in the maintenance of international peace and security could be enhanced. The Council would be in a better position to act quickly and early before a situation erupted into an international crisis.
A new order of peace and justice requires also a viable multilateral mechanism to enhance international co-operation. Our Organization represents the most far-reaching, albeit imperfect, effort in that direction. It is therefore a matter of concern to all Members that the United Nations is facing a serious financial crisis. My delegation hopes that the General Assembly will soon address this important issue in a spirit of give-and-take, taking into account our common goals of efficiency and effectiveness, without losing sight of our common commitment and obligations. The report of the Group of 18 should thus be considered in a constructive manner. As we look at the world economic situation, it is important to state that the world economic outlook has shown little improvement. It has indeed become worse in recent months, especially for the developing countries. The debt burden has hit the hardest at the economic and social foundations of those countries, while market access for their exports is being gradually curtailed in the developed economies.
Threats to international peace and security do not come from political and military conflicts alone; they come also from economic factors. The increasing tide of protectionism, together with other unfair trade practices, could lead to a trade war with terrible consequences for all.
Developing countries have suffered enormously from the protectionist policy of some industrialized countries at a time when they need to trade to sustain their meager subsistence. Their indebtedness and debt-servicing accentuate their plight more profoundly. Since Thailand is a developing country heavily dependent upon export earnings from food products, agricultural commodities and industrial raw materials for the financing of its social and economic development, it is concerned that in recent years commodity prices have dropped to their lowest levels in more than 30 years. Export subsidies for agricultural products also place us at a disadvantage in the world market, where it is already difficult to compete in a fair manner. The hope of some years ago that economic recovery in the industrialized countries would ease our plight has remained unfulfilled. International efforts to stabilize prices at a level fair to both consumers and producers have not materialized.
International trade in textiles in 1977 departed from the rules of the General Agreement on Tariffs and Trade (GATT) which consider safeguards to be temporary measures to allow for adjustments in the importing countries. That provisional clause, now renewed for another five years, appears to be becoming a more permanent feature as the number of bilateral restraints proliferates through the introduction of more and more categories. The textile industry is the only one in which manufacturing progress has been achieved by a large number of developing countries. Consequently, lack of access to markets in the industrialized countries would have destructive results.
In this connection my delegation is gratified that it played its part in the successful launching of the new round of multilateral trade negotiations by the GATT Contracting Parties at their recent Ministerial Meeting at Punta del Este, Uruguay. My delegation is particularly happy that the massive distortion in agricultural trade created by subsidies and import restrictions will for the first time be seriously addressed, and we look forward to an early start on the negotiations in this priority sector, which has so far been given little attention.
Thailand considers it to be a matter of great urgency for the interrelationship of such problems, as trade, development, finance and monetary
systems, as well as the indebtedness of developing countries, to lead to a political dialogF between Governments of developed and developing countries and with international financial and banking institutions in order to reach an equitable global arrangement for the relief of the economic plight of developing countries.
In the light of the foregoing, my delegation wishes to reiterate its support for the convening of an international conference on money and finance to address many of the issues that are critical even to the developed countries.
My delegation joins others in calling for the early revival of the dialog between North and South. Delay in reopening that dialog will lead to a rapid erosion of multilateralism, which will weaken the fabric of international peace and security. We remain committed to the launching of global negotiations on international economic co-operation for development, in compliance with the provisions of General Assembly resolution 34/138.
Thailand attaches great importance to the goal of collective self-reliance through economic and technical co-operation among developing countries, both within its own region and at the global level, under the aegis of the Caracas and Buenos Aires programs of action.
The delegation of Thailand is deeply concerned by the gravity of the multifaceted problems facing Africa today and stresses the urgency of the need to provide aid and thus bring about durable solutions. We therefore welcome the resolution on the critical economic situation in Africa, adopted by consensus at the thirteenth special session of the General Assembly and hope that all concerned will join in the implementation of that program of Action for African Economic Recovery and Development 1986-1990. Thailand, for its part, remains committed to participating in the international effort towards a long-term solution, particularly in the areas of agricultural development and food security.
The United Nations has declared 1986 International Year of Peace. However, numerous obstacles to peace still exist in our world today.
In the Middle East, no progress has been made in the search for a comprehensive peace between Israel and its Arab neighbors. After 39 years the question of Palestine still remains the core of the Middle East conflict. There can be no permanent peace in the Middle East until the question of Palestine is resolved, taking into account the inalienable rights of the Palestinian people and the legitimate security concerns of all States in the region, including Israel. Thailand wishes to reaffirm its support for the unrelenting efforts of the United Nations and various Member States in the search for a just, comprehensive and lasting solution to the conflict in the Middle East on the basis of relevant United Nations resolutions, particularly Security Council resolutions 242 (1967) and 338 (1973). In this connection we would like to urge all the parties concerned to revitalize the peace process so that a just and lasting settlement of the Palestinian problem may be achieved.
Thailand is also in favor of the early convening of the International Peace Conference on the Middle East to deal with this important matter, in accordance with General Assembly resolutions 38/58 C, 39/49 D and 40/96 D.
My delegation views the situation in Lebanon with deep regret. The mounting violence and continuing bloodshed in Lebanon, caused by civil strife among the various factions and outside interventions, continue to pose a grave threat to Lebanese sovereignty, independence and territorial integrity.
While recognizing the importance of maintaining peace-keeping operations in Lebanon, my delegation wishes to emphasize the need for the speedy and full implementation of Security Council resolutions 425 (1978) and 509 (1982), which call for the immediate and unconditional withdrawal of Israeli forces to the internationally recognized boundaries of Lebanon. Thailand is gravely concerned over the conflict between Iran and Iraq, which has continued unabated for over six years. Thailand enjoys diplomatic relations with both conflicting parties. We wish to see our two friends refrain from any action which would further aggravate the situation. We call upon them to take a peaceful and negotiated route towards resolving their differences.

Let roe now turn to Namibia. My delegation commends the special session of the General Assembly on Namibia concluded a week ago. During the special session the delegation of Thailand had an opportunity to reaffirm the Thai Government's position on this important question.
In this connection, my delegation fully shares the view that any linkage between the independence of Namibia and the presence of Cuban troops in Angola is unwarranted. Such linkage has been rejected by the Security Council as being incompatible with its resolution 435 (1978). Furthermore, we strongly condemn the apartheid regime in Pretoria for its establishment of the so-called interim Government in Namibia and resolutely denounce it as null and void. My delegation also condemns South Africa's continued use of Namibian territory as the springboard for launching military attacks against and incursions into neighboring independent African States.
My delegation wishes to reaffirm Thailand's firm solidarity with the Namibian people in their just and heroic struggle for freedom and independence in a united Namibia under the sole and authentic leadership of the South West Africa People's Organization (SWAPO).
World attention is at present focused on the problems of southern Africa, with apartheid as the root cause. The United Nations has played a crucial role in informing us of the plight of the unfortunate people in southern Africa who fall victims to the Pretoria regime's inhumane policy of racial segregation.
In view of South Africa's persistent defiance of the relevant United Nations resolutions and decisions, I should like to reiterate ray delegation's support for a world-wide comprehensive system of mandatory economic sanctions against South Africa - aimed at bringing to an end that country's apartheid system, its illegal occupation of Namibia and its aggression against neighboring States.
It is very important .for my delegation to draw the Assembly's attention once more to the Vietnamese invasion and continued illegal occupation of Kampuchea.
Peace and stability in the South-East Asian region cannot be realized unless the States of that region commit themselves to respect each other's sovereignty, territorial integrity and independence. The Vietnamese invasion and illegal occupation of Kampuchea constitute a clear violation of that country's sovereignty, territorial integrity and independence. Vietnamese actions are in blatant violation of international law and the principles and purposes of the United Nations Charter.
I should like to reiterate once again Thailand's firm conviction that the Kampuchean problem can be settled only through political means, by the parties directly concerned. For this reason, Thailand and the other countries of the Association of South-East Asian Nations (ASEAN) fully welcome and support the eight-point proposal of the Coalition Government of Democratic Kampuchea issued on 17 March 1986. The proposal, in Thailand's view, is comprehensive, reasonable and flexible.
While the eight-point proposal has received a positive response from most members of the international community, it is regrettable that Viet Nam has rejected this constructive initiative by the Coalition Government of Democratic Kampuchea. Moreover, Viet Nam refuses to acknowledge that the Kampuchean problem stems from Viet Nam's illegal occupation of Kampuchea. That is why, despite some unwarranted optimism in certain quarters, there is in reality no emergence of a Vietnamese change of position and thus no prospect for a genuine Vietnamese withdrawal from Kampuchea in the near future. Viet Nam's outright rejection of the proposal is a manifestation of its continuing inflexibility and unwillingness to solve the Kampuchean problem by political means. Thailand strongly urges Viet Nam
to consider the eight-point proposal seriously and to respond positive!* by engaging in direct or indirect talks with the Coalition Government of Democratic Kampuchea with a view to seeking a political settlement of-the Viet Nam / Kampuchea
conflict.
At this juncture, ray delegation would like to take .the opportunity to express our deep appreciation to the Chairman of the AdHoc CorJittee of the International Conference on Kampuchea, Ambassador SarrS of Senegal, as well as to the other members of the AdH°£ Committee, for their continuing efforts to find a just and durable solution to the Kampuchean problem in accordance with the mandate entrusted
to them by the International Conference on Kampuchea.
My delegation would also like to express its deep appreciation for the ongoing efforts of the Secretary-General and his Special Representative. My delegation urges the United Nations to continue to play its legitimate role in fostering a ' peaceful process within the framework of the Charter for the resolution of this
pressing international issue.
In commenting on Thai-Lao relations, I should like to stress that our relations are of a special and unique character because our two countries are bound by history, religion, race, culture and language. Even though Thailand and Laos have different political and economic systems, such differences do not deter the . development of good-neighborly Thai-Lao relations. The Thai policy towards Laos has been consistent. The Government of Thailand always regards Laos as a fraternal neighboring country. Accordingly Thailand has carried out several economic assistance projects for Laos. In this context, my delegation wishes to state that any hindrance or misunderstanding which may appear should be settled bilaterally through peaceful means, without any interference from third parties. The refugee problem is one of the most tragic consequences of the Indochinese conflicts. It deserves the close attention of the international community because, in addition to creating individual human suffering, it also has serious consequences for the domestic order, stability and economic development not only of the receiving States but of the entire region, and thus endangers international peace and security.
My delegation wishes to stress to the international community that the principle of burden-sharing must remain the cardinal tenet in dealing with the aftermath of an influx of refugees. Not only must the international community do its part in alleviating their burden but it must also try to deal with the root causes of the Indochina conflicts in order to alleviate the refugee problem itself.
In that connection, the Group of Governmental Experts on International Co-operation to Avert New Plows of Refugees has presented a report with recommendations. It is my delegation's fervent hope that they will be implemented urgently to avert new refugee situations. At the same time, the international community must continue to pursue every effort to end existing refugee situations by peaceful means.
Now let me say a few words on the situation of the Kampuchean displaced persons in Thailand, particularly along the Thai-Kampuchean border. At present there are approximately 250,000 Kampuchean displaced persons stranded in Thailand as a result of the invasion and occupation of Kampuchea by Vietnamese forces and their armed attacks on the Kampuchean civilian encampments along the Thai-Kampuchean border since 1979. The foreign forces have also been trying to prevent those unfortunate people from exercising their right to return to their homeland. They have deliberately planted more than 20,000 land mines on Thai territory near the Thai-Kampuchean border. Moreover, some 23,000 Thai villagers have had to be evacuated from their home villages to safer areas. This situation, if allowed to continue, will increase the already heavy burden on Thailand in the near future.
Without a political solution to the root cause of the Kampuchean problem, the international community will be obliged to continue to share the burden.
The situation in Afghanistan has disrupted the process of detente. It has, indeed, increased tension in the world. The delegation of Thailand reaffirms its full support for the calls by the Organization of the Islamic Conference, the Movement of Non-Aligned Countries and the General Assembly on the urgent need to seek a comprehensive political solution on the basis of the withdrawal of foreign troops from Afghanistan and respect for Afghanistan's independence, sovereignty, territorial integrity and non-aligned status. It remains the firm conviction of my delegation that it would be in the interest of all the parties concerned to seek a negotiated political solution to the Afghan problem, one which ensured that the Afghan people could determine their own future free from foreign intervention, interference, coercion, subversion or constraint of any kind.
As a country of temporary refuge for Kampuchean refugees, Thailand expresses its full support for the continuation of humanitarian assistance to the growing number of Afghan refugees in neighboring countries - in particular, Pakistan, which has had to bear an enormous burden.
The prevailing situation in Central America constitutes one of the major focal points of tension both at the regional and international levels. In spite of the efforts of the Contadora Group of countries aimed at securing a negotiated solution to the crisis in Central America, the problems remain unresolved, thus endangering the peace and security of the entire region. In this regard, Thailand supports the tireless efforts of the Contadora Group and its Support Group in Central America,
It is regrettable that senseless acts of terrorism continue, despite the endeavors of the international community to prevent them. Terrorism has .affected innocent human lives, regardless of nationality. It also jeopardizes friendly relations between States and endangers international peace and security. Therefore, the General Assembly last year, for the first time, unanimously adopted
a resolution condemning terrorism and recommending measures to combat it. It is also the firm belief of my delegation that terrorism enjoys no legal justification nor should it be condoned under any circumstances.
The arms race in all its aspects, particularly the nuclear arms race, has placed the world's survival in jeopardy. Moreover, advanced technologies are being applied to the deployment of new weapon systems, including those in outer space, resulting in a further increase of tension in international relations.
We welcome the declaration of President Reagan and General Secretary Gorbachev in Geneva last November in which both parties maintained that
a nuclear war cannot be won and must never be fought" and agreed to accelerate their negotiations so as to
"prevent an arms race in space and to terminate it on earth, to limit and reduce nuclear arms and enhance strategic stability." (A/40/1070, p.3) Aside from the continuing threat to mankind from nuclear weapons, the dangers stemming from the conventional arms race are also quite apparent. My delegation therefore believes that, while proper emphasis should be placed on nuclear disarmament, adequate attention should also be given to conventional disarmament measures.
Thailand is very concerned about the diversion of precious financial, material and human resources from development and welfare to armaments, in both their nuclear and conventional aspects. We believe that if the immense cost of the arms race could be saved the enormous amount of resources involved could be used for economic and social development. My delegation therefore fully supported the decision of the General Assembly at its fortieth session to convene an International Conference on the Relationship between Disarmament and Development. It is our fervent hope that the Conference will be definitely convened in 1987.
Another major threat to mankind is the problem of narcotic drugs. In recent years the danger from illicit drugs has increased by leaps and bounds. Today the situation is much worse, and has reached an alarming stage. Me must now face up to the danger and do everything humanly possible to reduce and eliminate the harm being caused to our human family. Thailand has always shown grave concern over the increasing danger of drug abuse and illicit trafficking, and has taken strong and effective measures to cope with the problem at the national level.
The problem also has grave implications at the international level. Thailand has long been a firm and consistent advocate of decisive and concerted efforts at the global level to combat the very serious threats posed by the international drug problem. For that reason, Thailand cc-sponsored General Assembly resolution 40/122, which provides for the convening in Vienna in 1987 of an International Conference on Drug Abuse and Illicit Trafficking. Thailand is convinced that the success of the Conference will depend on the commitment of all States to co-operate with one another in dealing with this global problem.
Having reviewed the various developments around the world, the general outlook appears sombre. It seems that we are all powerless in the face of the numerous crises confronting us everywhere. It is difficult to be an optimist. Yet we cant.ot and must not give up. The urgency is all the more compelling now for us to work together to bring about a new order of peace and justice. We must rededicate ourselves to the task of creating a new awareness of the perils that face us. We must have a new awareness of the vital need for more effective international co-operation, because without it we may not long survive. A new world order of peace and justice is only possible through understanding and willingness to compromise. Yet it must be based on the strict observance of the universally accepted principles and the rule of international law.
Thailand believes that, if we join hands and hearts in our common search for a more peaceful and just order in the world, then with perseverance and the political will we shall succeed. We cannot fail, because we owe it to ourselves and to posterity not to do so.
In concluding my remarks, Thailand would like to pay a warm tribute to our able and tireless Secretary-General, Mr. Javier Perez de Cuellar, upon whose shoulders fall the heavy task of heading this world Organization, particularly at a time when the Organization is facing a financial crisis. He clearly earns and deserves our continued full support in the performance of his important and very difficult task. For his industry and dedication to the cause of peace, freedom, justice and human progress, we salute him.

